—In an action to recover damages for personal injuries, the Suffolk County Department of Social Services appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), entered October 12, 1995, which granted the plaintiff’s motion to establish a supplemental needs trust with the settlement proceeds of the action before satisfying a pre-existing Medicaid lien.
Ordered that the order is affirmed, with costs.
The Supreme Court properly held that the satisfaction of a pre-existing Medicaid lien is not a precondition to the funding of a supplemental needs trust which conforms to Social Services Law § 366 (2) (b) (2) (iii) (see, Cricchio v Pennisi, 220 AD2d 100; Link v Town of Smithtown, 226 AD2d 351). Rosenblatt, J. P., Miller, Ritter and Florio, JJ., concur.